Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 3/18/22 is acknowledged.
The restriction requirement as set forth in the Office action mailed on 1/21/22 has been reconsidered in view of the amendment to claim 8 to depend from claim 1. The restriction requirement is hereby withdrawn as to claims 8-11.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (JP 2017531572; page references to attached machine translation).
Claims 1 and 5-6: Prasad et al. discloses a fusing agent composition for three-dimensional printing (abstract). The composition includes an antistatic agent in an amount greater than 0 % to less than 5 % by weight (page 4), which overlaps the claimed range; carbon black (page 2); a surfactant (page 2); an organic solvent and water (page 2). A prima facie case of obviousness exists when the ranges of a claimed element overlap the ranges disclosed in the prior art.  E.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Claim 3: Prasad et al. discloses the antistatic agent being a salt of a quaternary amine (page 4).
Claim 4: Prasad et al. discloses the agent being thermally stable at a polymer melt processing temperature (Example 1).
Claim 7: Prasad et al. discloses carbon black at 4 % and 5 % by weight (Table 1), and 3-6% by weight (abstract).
Claims 8-11: Prasad et al. discloses multiple fusing agents, detailing agents and combinations of antistatic agents including and free of absorbing agents (pages 4-6; Examples). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (JP 2017531572; page references to attached machine translation), as applied to claim 1 above, in view of Durand et al. (US 2020/0255660).
Prasad et al. is silent as to the antistatic agent being LiCl. However, Durand et al. discloses a composition for three-dimensional printing which includes a LiCl antistatic agent (¶ 135). As taught by Durand et al., the use of an antistatic agent such as LiCl in the three-dimensional printing composition provides three-dimensional objects having advantageous mechanical properties. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have included LiCl in the antistatic agent in the composition of Prasad et al. in order to produce three-dimensional objects having advantageous mechanical properties. Moreover, because both Prasad et al. and Durand et al. relate to compositions for three-dimensional printing, the simple substitution of known antistatic agents such as LiCl in these compositions would be expected to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754